Citation Nr: 0604081	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned an initial disability evaluation of 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 (VCAA) 
, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), additional 
evidentiary development is necessary.

Although the veteran has undergone two VA examinations (one 
in October 2002 and the other in October 2004), it appears 
that these examinations may have been performed without the 
benefit of a complete record; the VCAA instructs that VA 
should help the claimant obtain evidence necessary to 
substantiate a claim, and it appears that there may be 
outstanding and relevant evidence.

Particularly, the veteran identified on a February 2003 
medical history form that he received treatment for PTSD at 
the Oxnard VA outpatient clinic, and had been treated at the 
Ventura Vet Center since 1997.  The October 2004 VA examiner 
pointed to, in a review of the records, a letter from Dr. 
Cervantes, an October 2002 VA examination report, and a 
January 2003 letter from the veteran's therapist at the Vet 
Center.  The examiner did not, however, indicate review of 
any VA treatment records.  Moreover, the examiner noted the 
veteran's report that his current VA psychiatrist provided 
Prozac, Valium, and Xanax.  

Because 38 C.F.R. § 4.126, concerning evaluation of 
disability from mental disorders, generally states that a 
comprehensive assessment of evidence is required, the RO 
should gather any outstanding and relevant evidence.  

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should attempt to obtain 
treatment records concerning the 
veteran's PTSD from the VA outpatient 
clinic in Oxnard, as well as any other 
appropriate facility in the VA Greater 
Los Angeles Healthcare System.  

2.  The RO should attempt to obtain the 
veteran's counseling records from the 
Ventura Vet Center.

3.  If additional and relevant records 
are obtained, the veteran should undergo 
a VA examination.  The examiner should 
review the claims file, including any 
additional records obtained pursuant to 
this remand, and provide findings 
concerning symptomatology of the 
veteran's service-connected PTSD.  A 
mental status assessment should be 
performed, and the examiner should 
comment on or explain the significance of 
various GAF scores contained in the 
record.  

4.  After completion of the above, the RO 
should review the record and readjudicate 
the issue of an initial rating in excess 
of 30 percent for service-connected PTSD.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

